Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 29 August 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
New York Aug. 29. 1790.

The President sets out tomorrow. I shall follow two or three days after, so that allowing for stoppages on the road I shall be at Monticello about the 18th. of Sep. unless I should go by the way of Mt. Vernon which will add a delay of two or three days. I hope I shall have the happiness of meeting yourself and my daughters there. Tho’ I count on remaining there a month, yet it will be subject to my being called away every moment, and at a  moment’s warning. The dissolution of parliament, and speech of the British king on that occasion, with many smaller indications render war almost a certain event. It is tolerably certain that France will join in it. We may rely with great safety on a high price for wheat for several years, and may in my opinion prepare our crops accordingly. Tobacco will be less affected in it’s price by the circumstance of war. Kiss my dear daughters for me and be assured of the sincere esteem of Dear Sir Your’s affectionately

Th: Jefferson


P.S. Wheat of this year’s harvest in Maryland sells at a dollar and a third a bushel.

